The testimony in this case shows that the defendant was conveying a suit-case full of whisky from a train on the Rock Island railroad in the city of El Reno, when he was arrested by a deputy sheriff. The burden was not on the state to allege or prove that such whisky was not lawfully purchased. If the defendant was conveying said whisky and it was a lawful purchase, this fact was within his knowledge and the duty was upon him to produce evidence to sustain this defense. Having failed to offer any testimony on this subject, the jury were fully authorized to convict him. The judgment of the lower court is therefore affirmed, with directions to the sheriff of Canadian county to carry such judgment into execution.
DOYLE and RICHARDSON, JUDGES, concur. *Page 472